Citation Nr: 1631376	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-27 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss prior to April 6, 2010. 

2. Entitlement to rating in excess of 10 percent for bilateral hearing loss since April 6, 2010.

3. Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1946 to May 1947 and from November 1949 to June 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Huntington, West Virginia and Atlanta, Georgia Department of Veterans Affairs (VA) Regional Offices (ROs). The case was certified to the Board by the RO in Atlanta, Georgia.  The above issues were remanded for further development in May 2015.

 This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2015 remand, the Board directed that records dated since 2013 be obtained from the Atlanta VA Medical Center, that a development letter be sent to the appellant affording him the opportunity to supplement the record with private medical records, that audiological and urology examinations be conducted in conjunction with the claims, and the RO contact the Veteran's private audiologist who performed a May 2008 audiogram and ask whether the audiologist used the Maryland CNC test to determine speech recognition scores.  Records from Atlanta were obtained, and an adequate VA examination was conducted relating to the Veteran's hearing loss.  The RO did not, however, adequately address the remainder of the remand directives; therefore, the claim must be returned for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no evidence in the claims file that the RO contacted the May 2008 private audiologist to determine whether the Maryland CNC test was used in that examination.  This must be done in order to properly rate the Veteran's hearing loss during that time period.  It is true that the Veteran did not give permission to VA to contact the audiologist; however, the appellant was never notified in correspondence dated after the remand that he needed to do so.  It is possible that the Veteran did not know that express permission was needed to completely develop this issue.  Therefore, the Veteran must be informed specifically of the need to obtain information from the May 2008 private audiologist.  If permission is granted, the RO must contact the audiologist to determine whether the Maryland CNC test was used in the examination.  If this development cannot be completed, the RO must document all attempts to obtain the information and inform the Veteran that the information cannot be obtained.

In January 2016, the Veteran submitted a VA Form 21-4142, specifying private doctors from whom the Veteran had received treatment.  In the first two boxes contained on the form, the Veteran specified A.J., M.D., his family doctor, and O.L., M.D., his urologist.  In the third box, he indicated that records should be obtained from "all of the doctors listed on the attachment."  Received with the Veteran's VA Form 21-4142 was a medical history list, including twelve physicians from whom the Veteran was receiving treatment.  The physicians from that list who are pertinent to the claims currently before the Board include Dr. J.P., a urologist, Dr. S.D., an ear, nose and throat specialist, and Dr. D.C., a radiation oncologist.  In another accompanying document, the Veteran also noted that in March 2010, he was sent by VA to an outside hearing center for a hearing test.  The RO retrieved records from Dr. A.J. and Dr. M.D., but neglected to attempt to obtain records from the other physicians.  An attempt must be made to obtain these potentially relevant records.

Finally, the Board directed that the Veteran be provided with a urology examination which was, in part, to address whether the appellant suffered from Peyronie's disease, whether that disorder was related to service, and whether that disorder caused a penile deformity.  The Veteran received a VA examination for his prostate cancer, but received no separate urology examination.  The Veteran's prostate cancer examination did not address the questions raised by the Board in their remand for a urology examination.  Because of this, remand for a urology examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must attempt to obtain copies of all pertinent records from the identified sources listed above, to include Drs. J.P., S.D., and D.C., as well as the March 2010 private audiologist, which have not previously been secured for inclusion in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. The AOJ must specifically ask the Veteran to provide any release necessary for VA to contact the audiologist who performed the May 2008 VA examination.  After receiving authorization from the Veteran, the AOJ should contact the audiologist who performed that examination and ask her whether, during that examination, she used the Maryland CNC word list or a different word list. All attempts to secure this information must be documented in writing, and if this information cannot be obtained, the AOJ must notify the claimant of the inability to obtain the information.

3. The Veteran should be scheduled for a VA urology examination to determine the nature and etiology of any penile deformity, including Peyronie's disease. The examiner must be provided access to the appellant's claims file, including both the VBMS file and Virtual VA file. The examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests should be accomplished and all clinical findings reported in detail. 

For any diagnosed penile deformity, including Peyronie's disease, the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way, including due to or aggravated by such service-connected conditions as erectile dysfunction, diabetes, and/or residuals of prostate cancer. 

The examiner must discuss the Veteran's lay statements regarding the symptoms of and functional impairment caused by any penile deformity. 

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examiner must specifically explain why the diagnosis or causation of any penile disorder, to include Peyronie's disease is unknowable. 

4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of any claims. The consequences for failure to report for any VA examination without good cause may include denial of the claims. 

5. The AOJ must ensure that the examination reports comply with this remand. If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6. Thereafter, the AOJ should readjudicate the claims. If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



